Citation Nr: 0702827	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1974, for an award of service connection for paranoid 
schizophrenia.

2.  Entitlement to an effective date earlier than March 27, 
1979, for a total rating for service connected paranoid 
schizophrenia, based on TDIU or a schedular rating.

3.  Whether the veteran's step mother, C.W., is entitled to 
VA benefits as a dependent of the veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, and from August 1974 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for schizophrenia in March 1974.  There is no evidence in the 
file indicating that he filed a claim for service connection 
prior to March 1974.  

2.  In a December 1974 rating decision that stemmed from the 
original claim, the RO granted service connection for 
paranoid schizophrenia and assigned an effective date of 
March 14, 1974, for the award.  The veteran did not appeal 
that decision, and it became final.	

3.  A March 1981 rating action awarded the veteran a TDIU, 
effective March 27, 1979.  The veteran did not appeal that 
decision, and it became final.

4.  C.W. is not recognized as a parent of the veteran, as she 
is not shown to be the veteran's natural mother or father, 
mother or father through adoption, or foster parent, or a 
person who for a period of not less than one year stood in 
the relationship of a parent to the veteran at any time prior 
to his entry into active service.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 14, 
1974, for a grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006), Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date prior to March 27, 
1979, for the grant of a total rating based on TDIU or a 100 
percent evaluation for paranoid schizophrenia have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for C.W., to be entitled to VA benefits as a 
dependent of the veteran have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5502 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.59, 3.159 3.250 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  However, the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(August 30, 2001).  The Board finds that such is the case as 
to the issues here on appeal.

Earlier effective dates (EED)

In a December 1974 rating decision that stemmed from an 
original claim, the RO granted service connection for 
paranoid schizophrenia and assigned an effective date of 
March 14, 1974, for the award.  The veteran did not appeal 
that decision, and it became final.  A March 1981 rating 
action awarded the veteran a TDIU, effective March 27, 1979.  
The veteran did not appeal that decision, and it became 
final.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, the 
Board finds that the veteran did not timely appeal the rating 
actions of December 1974 (service connection) and March 1981 
(TDIU), and they became final.  He has not raised the issue 
of CUE in the rating actions of December 1974 and March 1981.  
Therefore, these claims are not proper, and are dismissed.

Whether the veteran's step mother, C.W., is entitled to VA 
benefits 
as a dependent of the veteran

The veteran seeks to have C.W., his step mother, recognized 
as a dependent.  

By way of background, the veteran urges that he now supports 
C.W.  He has produced documentation of her marriage to his 
father in 1960, which would have been before the veteran 
entered service.  However, the record is replete with 
reference to the fact that he has lived primarily with F.C., 
his mother prior to her death in 1996.  He has reported for 
treatment purposes, notably in a March 1975 psychiatric 
evaluation, that he never lived with his father while growing 
up.  He reported that his father never married his mother and 
that his father lived with another woman.  He had very little 
memory of life with his father in his youth.  

The Board must examine the regulations governing both 
dependency and status as a parent in this case.  38 C.F.R. § 
3.250 (2006) governs whether a parent can be classified as a 
dependent parent.  These regulations provide that conclusive 
dependency of a parent (other than one who is residing in a 
foreign country) will be held to exist where the monthly 
income does not exceed:

(1) $400 for a mother or father not living together;

(2) $660 for a mother and father, or remarried parent and 
spouse, living together:

(3) $185 for each additional "member of the family" as 
defined in paragraph (b)(2).

38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of this section dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of this section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  38 
C.F.R. § 3.250(b)(2).

A "parent" for VA purposes is defined at 38 C.F.R. § 3.59 
(2006).

The term "parent" means a natural mother or father (including 
the mother of an illegitimate child or the father of an 
illegitimate child if the usual family relationship existed), 
mother or father through adoption, or a person who for a 
period of not less than 1 year stood in the relationship of a 
parent to a veteran at any time before his or her entry into 
active service.  38 C.F.R. § 3.59 (a).

Foster relationship must have begun prior to the veteran's 
21st birthday.  Not more than one father and one mother, as 
defined, will be recognized in any case.  If two persons 
stood in the relationship of father or mother for 1 year or 
more, the person who last stood in such relationship before 
the veteran's last entry into active service will be 
recognized as the "parent".  38 U.S.C. 101(5); 38 C.F.R. § 
3.59 (b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3 (2006).

The record does not show that C.W. meets the requirements of 
38 C.F.R. § 3.59.  She is not the veteran's natural mother or 
mother through adoption, nor is she a person who for a period 
of not less than 1 year stood in the relationship of a parent 
to a veteran at any time before his or her entry into active 
service.  She was not a foster parent.  The representative 
urges that the simple fact that the veteran did not live with 
C.W. does not mean that she did not stand in the relationship 
as a parent of the veteran.  However, the record shows that 
F.C. was his recognized mother throughout his life until her 
death in 1996.  The veteran has produced no evidence to the 
contrary.  The veteran's reported history suggests C.W. was 
never in the position of a mother of the veteran.  Thus, 
while he may be supporting C.W. currently, for VA purposes, 
she cannot be recognized as a dependent parent, as she is not 
shown to be a parent as set forth at 38 C.F.R. § 3.59. 


ORDER

The claim for an effective date earlier than March 14, 1974, 
for the award of service connection for paranoid 
schizophrenia is dismissed.

The claim for an effective date earlier than March 27, 1979, 
for a total rating based on TDIU or a schedular rating for 
paranoid schizophrenia is dismissed.

Entitlement to VA benefits for C.W. as a dependent of the 
veteran is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


